Exhibit 10.3

 

ACCO BRANDS CORPORATION

ANNUAL EXECUTIVE INCENTIVE COMPENSATION PLAN

 

ARTICLE I

GENERAL

 

Section 1.1 Purpose. The purpose of this Annual Executive Incentive Compensation
Plan (the “Plan”) is to advance the interests of the stockholders of ACCO Brands
Corporation (the “Company”) by providing performance-based incentives to senior
executives of the Company.

 

Section 1.2 Definitions. As used in the Plan, the following terms shall have the
following meanings:

 

(a) “Award” means, for each Participant, a specific dollar amount payable as
determined by the Committee pursuant to Section 2.2 of the Plan after
application of the Committee’s discretion pursuant to Section 2.4(b) of the
Plan;

 

(b) “Board of Directors” means the Board of Directors of the Company;

 

(c) Code” means the Internal Revenue Code of 1986, as amended;

 

(d) “Committee” means the Compensation Committee of the Board of Directors;

 

(e) “Incentive Pool” means, with respect to each Performance Period, the total
amount of dollars available to be paid to all Participants. This amount shall be
based on an objective formula established by the Committee in accordance with
Section 2.2 of the Plan using one or more of the Performance Measures. It shall
be allocated among the Participants in the manner determined by the Committee in
accordance with the Plan;

 

(f) “Participants” means, with respect to each Performance Period, the group of
all officers of the Company selected by the Committee for such Performance
Period except any officer covered by an annual incentive compensation plan of
any subsidiary of the Company. A person who during part of such Performance
Period has held such office shall participate on a proportional basis reflecting
the portion of the Performance Period during which he or she has held such
office;

 

(g) “Performance Measures” means performance goals and objectives, which shall
be based on any of the following performance criteria, either alone or in any
combination, as the Committee may determine: revenues; operating income;
operating



--------------------------------------------------------------------------------

company contribution; cash flow; cash flow from operations; earnings per Common
share; earnings per Common share from continuing operations; income before
income taxes; income before income taxes, depreciation and amortization; income
from continuing operations; net asset turnover; net income; economic value
added; operating margin; return on equity; return on net assets; return on total
assets; return on total capital; sales; economic value added; return on net
tangible assets; economic profit; return on invested capital; return on capital
employed; working capital efficiency; cost reductions; improvement in cost of
goods sold; inventory sales ratio; earnings growth; revenue growth; gross
margin; total return to stockholders. For any Performance Period, Performance
Measures may be determined on an absolute basis or relative to internal goals or
relative to levels attained in years prior to such Performance Period or related
to other companies. For any Performance Period, the Committee shall provide
whether and how the Performance Measures shall be adjusted in the event of any
or all of the following items: extraordinary, unusual or non-recurring items;
effects of changes in applicable laws, regulations or accounting principles;
effects of currency fluctuations; effects of financing activities (e.g., effect
on earnings per share of issuance of convertible debt securities); realized or
unrealized gains and losses on securities; expenses, charges or credits for
restructuring initiatives, productivity initiatives or for impaired assets;
non-cash items (e.g., amortization, depreciation or reserves); other
non-operating items; writedowns of intangible assets, property, plant or
equipment, investments in business units and securities resulting from the sale
of business units; spending for acquisitions; and effects of any
recapitalization, reorganization, merger, acquisition, divestiture,
consolidation, spin-off, split-off, combination, liquidation, dissolution, sale
of assets, or other similar corporate transaction or event; and

 

(h) “Performance Period” means each consecutive twelve-month period commencing
January 1 of each year.

 

Section 1.3 Administration of the Plan. The Plan shall be administered by the
Committee; provided, however, that (i) the number of directors on the Committee
shall not be less than three and (ii) each member of the Committee shall be an
“outside director” within the meaning of Section 162(m)(4) of the Code. The
Committee may adopt its own rules of procedure, and the action of a majority of
the Committee, taken at a meeting, or taken without a meeting by unanimous
written consent of the members of the Committee, shall constitute action by the
Committee. The Committee shall have the power and authority to administer,
construe and interpret the plan, to make rules for carrying it out and to make
changes in such rules. The Committee may delegate to the Company certain
administrative, reporting and similar tasks.

 

2



--------------------------------------------------------------------------------

ARTICLE II

AWARDS

 

Section 2.1 Awards. The Committee may make Awards to Participants with respect
to each Performance Period, subject to the terms and conditions set forth in the
Plan.

 

Section 2.2 Terms of Awards. Within 90 days after the commencement of each
Performance Period (or prior to such later date as permitted by, or such earlier
date as required by, Section 162(m) of the Code and the regulations promulgated
thereunder), the Committee shall establish in writing for such Performance
Period (i) the objective formula for determining the Incentive Pool for the
Performance Period (using one or more of the Performance Measures) and (ii) the
allocable percentage of the total Incentive Pool to which each Participant shall
be entitled, provided that the total of all such percentages for all
Participants for any Performance Period shall not exceed 100 percent. The
Committee shall cause each Participant to be notified in writing of his or her
selection as a Participant.

 

Section 2.3 Limitations on Awards. The maximum amount of an Award to any
Participant for any Performance Period shall not exceed [$2.5] million. No part
of the amount of any Incentive Pool for any Performance Period which is not
awarded in such Performance Period may be carried forward for award in
subsequent Performance Periods.

 

Section 2.4 Determination of Awards.

 

(a) The Committee shall, promptly after the date on which all necessary
financial or other information for a particular Performance Period becomes
available, in the manner required by Section 162(m) of the Code, certify (i) the
degree to which each of the Performance Measures has been attained and (ii) with
respect to each Participant, the amount of the Participant’s Award, if any.

 

(b) Notwithstanding anything in the Plan to the contrary, the Committee may, in
its sole discretion, reduce or eliminate, but may not increase, any Award. In
exercising its discretion, the Committee may use such objective or subjective
factors as it determines to be appropriate in its sole discretion. The
determination by the Committee as to the terms of any of the foregoing
adjustments shall be conclusive and binding. No part of any potential Award for
any Performance Period which is not actually awarded to a Participant because of
any reduction permitted by this Section 2.4(b) or required by Section 2.3 shall
be available for award to any other Participant whose actual compensation for
such period is subject to Section 162(m) of the Code.

 

3



--------------------------------------------------------------------------------

(c) After the end of each Performance Period when the amount of each
Participant’s Award has been determined, the Committee shall cause each
Participant to be provided with written notice of the amount of his or her
Award, if any. Awards shall become payable in cash as promptly as practicable
after the certifications described in this Section 2.4 have been made by the
Committee.

 

Section 2.5 Deferral of Payment of Awards. Notwithstanding Section 2.4(c), the
Committee may, in its sole discretion, upon the request of a Participant,
determine that the payment of an Award (or a portion thereof) to the Participant
shall be deferred and when such deferred Award shall be paid and over what
period of time. The Committee shall have discretion to provide for the payment
of an amount equivalent to interest, at such rate or rates fixed by the
Committee or based on one or more predetermined investments selected by the
Committee, on any such deferred Award.

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1 Restriction on Transfer. The rights of a Participant with respect to
amounts payable under the Plan shall not be transferable by such Participant,
otherwise than by will or the laws of descent and distribution.

 

Section 3.2 Tax Withholding. The Company shall have the right to deduct from all
payments made under the Plan to a Participant or to a Participant’s beneficiary
or beneficiaries any Federal, state or local taxes required by law to be
withheld with respect to such payments.

 

Section 3.3 Source of Payments. The Company shall not have any obligation to
establish any separate fund or trust or other segregation of assets to provide
for payments under the Plan. To the extent any person acquires any rights to
receive payments hereunder from the Company, such rights shall be no greater
than those of an unsecured creditor.

 

Section 3.4 Employment Rights and Other Benefit Programs. The provisions of the
Plan shall not give any Participant any right to be retained in the employment
of the Company. In the absence of any specific agreement to the contrary, the
Plan shall not affect any right of the Company, or of any affiliate of the
Company, to terminate, with or without cause, any Participant’s employment at
any time. The Plan shall not replace any contract of employment between the
Company and any Participant, but shall be considered a supplement thereto. The
Plan is in addition to, and not in lieu of, any other employee benefit plan or
program in which any Participant may be or become eligible to participate by
reason of employment with the Company.

 

4



--------------------------------------------------------------------------------

Section 3.5 Amendment and Termination. The Board of Directors may at any time
and from time to time alter, amend, suspend or terminate the Plan in whole or in
part. No termination or amendment of the Plan may, without the consent of the
Participant to whom an Award has been determined for a completed Performance
Period but not yet paid, adversely affect the rights of such Participant in such
Award, nor shall any amendment increase the amount payable to a Participant for
a Performance Period if such amendment is made after the final day of the period
for establishing the objective formula for determining the Incentive Pool for
the Performance Period set forth in Section 2.2 of the Plan.

 

Section 3.6 Governing Law. The Plan and all rights and Awards hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

Section 3.7 Severability. If any provision of the Plan is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan, such
provision shall be stricken as to such jurisdiction, and the remainder of the
Plan shall remain in full force and effect.

 

Section 3.8 Effective Date. The Plan shall be effective as of January 1, 2006,
having been approved by Fortune Brands, Inc., the majority stockholder of the
Company, and by the Fortune Brands, Inc. Compensation and Stock Option
Committee. Such approval shall meet the requirements of Section 162(m) of the
Code and the regulations thereunder. If such approval is not obtained, then the
Plan shall not be effective and any formula for determining the Incentive Pool
for any Performance Period, any percentage thereof to which any person otherwise
may be entitled and any notice given pursuant to Section 2.2 of the Plan shall
be void ab initio.

 

5